DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 12, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hamilton (2015/0381922).
Hamilton discloses a system for mounting a vehicle topper to a roof of a vehicle, the system comprising: a first and second cross bar 106A, 106B (Fig. 1), each configured to be secured to the roof of the vehicle 170 (Fig. 8); the vehicle topper comprising: a first and second electronic display 120A, 120B (Fig. 2); and a housing 102 (Fig. 1) for the first and second electronic display; a first mounting bracket 110A (Fig. 1) for securing the housing to the first cross bar; a second mounting bracket 110B (Fig. 1) for securing the housing to the second cross bar; and wiring configured for extension from a power source located outside of the housing to the vehicle topper to establish an electrical pathway between the power source and the first and second electronic displays when connected. (Paragraph 0054, “The direct-current power source 154 may comprise a conventional vehicle battery…” Connecting to the vehicle battery inherently requires wiring. See also Fig. 8, where wiring appears to be illustrated schematically).
Regarding claim 2, the first mounting bracket is located at a forward half of the housing; and the second mounting bracket is located at a rearward half of the housing. See Fig. 1.
Regarding claim 12, the first and second electronic displays 120A, 120B (Fig. 2) disclosed by Hamilton are provided in an opposing arrangement within the housing. See Fig. 2.
Regarding claim 13, the video display units 120A (Fig. 2) can comprise light emitting diodes. See paragraph 0063.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton (2015/0381922) in view of Nakada et al. (2017/0179584).
Hamilton discloses the invention substantially as claimed, as set forth above. However, Hamilton does not disclose facia pieces to streamline the exposed brackets, housing, and cross bar. Nakada teaches that it was known in the art to provide a facia 15 (fig. 3) to streamline roof-mounted .
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton (2015/0381922) in view of Yukio (JPH08216779-A).
Hamilton discloses the invention substantially as claimed, as set forth above. However, Hamilton does not disclose a first aperture at the end of one of the cross bars and a second aperture at a midportion thereof, to run wiring to the display. Yukio teaches that it was known in the art to run wiring through a crossbar, from an end thereof, to a midportion thereof, to power an electronic device located at the midportion thereof. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide apertures in the end and midportion of one of the cross bars disclosed by Hamilton, as taught by Yukio, in order to run wiring through the cross bar to power the displays.
Regarding claim 8, the wiring disclosed by Hamilton extends to a battery located in the trunk of the vehicle (Fig. 8). The wiring runs along the closest pillar, namely the C-pillar. The Examiner takes official notice of the fact that vehicle batteries are usually located within the engine compartment of the vehicle. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to run the wiring disclosed by Hamilton from the topper to a battery located within the engine compartment, because that is where such batteries are usually located. Further, it would have been obvious to run the wiring along the A-pillar because that is the closest pillar between the roof and the engine compartment.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hamilton (2015/0381922) in view of Yukio (JPH08216779-A), as applied to claim 8, above, and further in view of Fridman et al. (2002/0112026).
Hamilton discloses the invention substantially as claimed, as set forth above. However, Hamilton does not disclose a fan in the housing. Fridman teaches that it was known in the art to provide a fan in the housing of a car-mounted sign, in order to cool the electrical components of the sign. it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the sign disclosed by Hamilton with a fan, as taught by Fridman, in order to cool the electrical components of the sign.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton (2015/0381922) in view of Elmer (5,918,397).
Hamilton discloses the invention substantially as claimed, as set forth above. However, Hamilton does not disclose a receptacle connecting the wiring to the topper. Elmer teaches that it was known in the art to provide such a receptacle 149A, 125A (Fig. 2A). it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the topper disclosed by Hamilton with a receptacle, as taught by Elmer, in order to disconnect the topper from the vehicle, if desired.
Regarding claim 11, it is not known whether the receptacle disclosed by Elmer comprises a male plug and a female outlet. However, the Examiner takes official notice of the fact that it is well known in the automotive art to use a male plug and a female outlet to a power cable to a vehicle-mounted electronic device. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a male plug and female outlet to attach the power cable disclosed by Fahs to the display as a matter of design choice.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hamilton (2015/0381922) in view of Elmer (5,918,397).
Hamilton discloses a method of mounting a vehicle topper to the roof of a vehicle, comprising: securing a first cross bar 106A (Fig. 1) to a forward portion of the roof of the vehicle; securing a second cross bar 106B (Fig. 1) to a rearward portion of the roof of the vehicle; securing a forward portion of a housing 102 (Fig. 1) forming part of the vehicle topper and accommodating a first and second electronic display 120A, 120B (Fig. 2) provided in an opposing arrangement to the first cross bar by way of a first mounting bracket 110A (Fig. 1); securing a rearward portion of the housing to the second cross bar by way of a second mounting bracket 110B (Fig. 1); connecting a first end of wiring to a power source located outside of the housing (Fig. 8); and extending the wiring from the power source to the housing (Fig. 8).
However, Hamilton does not disclose a receptacle connecting the wiring to the topper. Elmer teaches that it was known in the art to provide such a receptacle 149A, 125A (Fig. 2A). it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the topper disclosed by Hamilton with a receptacle, as taught by Elmer, in order to disconnect the topper from the vehicle, if desired.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton (2015/0381922) in view of Elmer (5,918,397), as applied to claim 14, above, and further in view of Nakada et al. (2017/0179584).
Hamilton discloses the invention substantially as claimed, as set forth above. However, Hamilton does not disclose facia pieces to streamline the exposed brackets, housing, and cross bar. Nakada teaches that it was known in the art to provide a facia 15 (fig. 3) to streamline roof-mounted components. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a fascia to streamline any of the components disclosed by .
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hamilton (2015/0381922) in view of Elmer (5,918,397), as applied to claim 14, above, and further in view of Yukio (JPH08216779-A).
Hamilton discloses the invention substantially as claimed, as set forth above. However, Hamilton does not disclose a first aperture at the end of one of the cross bars and a second aperture at a midportion thereof, to run wiring to the display. Yukio teaches that it was known in the art to run wiring through a crossbar, from an end thereof, to a midportion thereof, to power an electronic device located at the midportion thereof. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide apertures in the end and midportion of one of the cross bars disclosed by Hamilton, as taught by Yukio, in order to run wiring through the cross bar to power the displays.
Further, the Examiner takes official notice of the fact that vehicle batteries are usually located within the engine compartment of the vehicle. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention locate the battery disclosed by Hamilton in the engine compartment, because that is where such batteries are usually located.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hamilton (2015/0381922) in view of Elmer (5,918,397), as applied to claim 14, above, and further in view of Fridman et al. (2002/0112026).
Hamilton discloses the invention substantially as claimed, as set forth above. However, Hamilton does not disclose a fan in the housing. Fridman teaches that it was known in the art to provide a fan in the housing of a car-mounted sign, in order to cool the electrical components of the sign. it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hamilton (2015/0381922) in view of Fridman et al. (2002/0112026) and Elmer (5,918,397).
Hamilton discloses a system for mounting a vehicle topper to a roof of a vehicle, the system comprising: a first cross bar 106A (Fig. 1) for mounting to a forward portion of the roof of the vehicle; a second cross bar 106B (Fig. 1) for mounting to a rearward portion of the roof of the vehicle; the vehicle topper comprising: a first and second electronic display 120A, 120B (Fig. 2) positioned back-to-back (Fig. 2), each of the first and second electronic displays comprising a number of light emitting diodes (paragraph 0063); a housing 102 (Fig. 1) at least partially surrounding the first and second electronic displays; a first mounting bracket 110A (Fig. 1) for securing the housing to a mid-portion of the first cross bar; and a second mounting bracket 110B (Fig. 1) for securing the housing to a mid-portion of the second cross bar.
However, Hamilton does not disclose one or more fans in the housing. Fridman teaches that it was known in the art to provide a fan in the housing of a car-mounted sign, in order to cool the electrical components of the sign. it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the sign disclosed by Hamilton with a fan, as taught by Fridman, in order to cool the electrical components of the sign.
Further, Hamilton does not disclose a receptacle electrically connected to the first and second electronic displays and the one or more fans. Elmer teaches that it was known in the art to provide  receptacle 149A, 125A (Fig. 2A) to connect electrical components so that they can be disconnected if desired. it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the topper disclosed by Hamilton with a receptacle electrically 
Further, the wiring disclosed by Hamilton extends to a battery located in the trunk of the vehicle (Fig. 8). The wiring runs along the closest pillar, namely the C-pillar. The Examiner takes official notice of the fact that vehicle batteries are usually located within the engine compartment of the vehicle. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to run the wiring disclosed by Hamilton from the topper to a battery located within the engine compartment, because that is where such batteries are usually located. Further, it would have been obvious to run the wiring along the A-pillar because that is the closest pillar between the roof and the engine compartment.
Allowable Subject Matter
Claims 6 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest, either alone or in an obviously combinable way, using double sided adhesive tape to attach festoon cabling to a front surface of the black mask area of a windshield, in combination with the remaining limitations of the claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The relevance of each reference is explained below, unless the relevance is deemed to be readily apparent.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY C HOGE/               Primary Examiner, Art Unit 3631